December 13, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
    MELANIE DORSETT, AS EXECUTRIX OF MELANIE FOSTER’S ESTATE,
                            Appellant

NO. 14-11-00039-CV                         V.

        HISPANIC HOUSING AND EDUCATION CORPORATION, Appellee
                    ________________________________

       This cause, an appeal from the judgment signed September 28, 2010 in favor of
appellee Hispanic Housing and Education Corporation, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore order
the judgment of the court below REVERSED and REMAND the cause for proceedings
in accordance with the court’s opinion.

       We further order that all costs incurred by reason of this appeal be paid by
appellee Hispanic Housing and Education Corporation.

      We further order this decision certified below for observance.